Opinion issued April 16, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00521–CV




RALPH WALLACE SHAMBLIN, Appellant

V.

TEXAS BOARD OF PARDONS AND PAROLE, Appellee




On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. C-2002-18577




MEMORANDUM OPINIONAppellant Ralph Wallace Shamblin is appealing a judmgent signed September
18, 2002.  He filed his notice of appeal on May 19, 2003, outside the time provided
to perfect an appeal as set out in Texas Rule of Appellate Procedure 26.1.  After being
notified that this appeal was subject to dismissal, appellant did not respond.  See Tex.
R. App. P. 42.3(a) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of jurisdiction.  All pending motions are
denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Higley.